        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 1 of 26




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Omar M.,                                                    Civ. No. 20-1784 (NEB/BRT)

                              Petitioner,

 v.
                                                         ORDER AND REPORT
 William Barr, U.S. Attorney General; Chad              AND RECOMMENDATION
 Wolf, Acting Secretary, Department of
 Homeland Security; Matthew Albence,
 Acting Director, Immigration and Customs
 Enforcement; Shawn Byers, Acting
 Director, St. Paul Field Office, Immigration
 and Customs Enforcement; Eri Holien,
 Sheriff, Kandiyohi County,

                               Respondents.


Jacob J. Stillwell, Esq., Perkins Coie LLP, and John R. Bruning, Esq., The Advocates for
Human Rights, counsel for Petitioner.

Ana H. Voss, Esq., and Ann M. Bildtsen, Esq., Assistant United States Attorneys,
counsel for Respondents.


BECKY R. THORSON, United States Magistrate Judge.

       Petitioner Omar M. (“Petitioner”) is currently in the custody of the Immigration

and Customs Enforcement Agency (“ICE”) pending the outcome of his ongoing removal

proceedings. Petitioner seeks relief in the form of release from custody or, in the

alternative, an order requiring Petitioner’s release after thirty days unless he is granted a

new bond hearing where the Government must establish by clear and convincing
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 2 of 26




evidence that Petitioner presents a flight risk or a danger to the community. (Doc. No. 1,

Habeas Pet. 38–39.) Petitioner also seeks reasonable attorneys’ fees, costs, and other

disbursements pursuant to 28 U.S.C. § 2412(d) and 5 U.S.C. § 504, if applicable. For the

reasons stated below, this Court recommends that the Petition be granted in part and

denied in part.

I.     Factual Background

       Petitioner—who is a native and citizen of Somalia—entered the United States on

June 26, 1999, as a refugee. (Doc. No. 7, Van Der Vaart Decl. ¶ 4, Ex. 1.) Petitioner later

adjusted his status to that of Lawful Permanent Resident retroactive to his admission as a

refugee. (Van Der Vaart Decl. ¶ 4, Ex. 2 at 1.) After that, Petitioner had several

encounters with law enforcement.

       A.     Petitioner’s Criminal Record

       Petitioner was arrested for the first time on September 14, 2005, on theft charges

that were later dismissed. (Van Der Vaart Decl. ¶ 6, Ex. 3 at 6–7.) On November 1, 2006,

Petitioner was arrested in Wisconsin and charged with “dealer possess/untax control

system and possession with intent to deliver non-narcotics.” (Van Der Vaart Decl. ¶ 6,

Ex. 3 at 15–17.) Prosecution of that offense was deferred. (Id.) On March 22, 2007,

Petitioner was arrested in Minnesota for domestic assault and fifth-degree assault; these

charges were continued for dismissal. (Van Der Vaart Decl. ¶ 7, Ex. 3 at 7.) On

December 2, 2008, Petitioner was arrested for financial transaction card fraud and, again,

the charge was dismissed. (Van Der Vaart Decl. ¶ 8, Ex. 3 at 8.)



                                             2
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 3 of 26




       On February 8, 2008, Petitioner was convicted and sentenced in New York for

possession of a controlled substance (cathinone, or “khat”) in violation of 21 U.S.C.

§ 844(a). (Van Der Vaart Decl. ¶ 9, Ex. 4 at 1.) On September 29, 2009, Petitioner was

arrested for driving under the influence and open bottle in Minnesota; those charges were

later dismissed. (Van Der Vaart Decl. ¶ 10, Ex. 3 at 8.) Petitioner was arrested again on

July 10, 2010, and charged with criminal sexual conduct in the first degree, and criminal

sexual conduct in the third degree. (Van Der Vaart Decl. ¶ 11, Ex. 3 at 9.) These charges

were also dismissed. (Id.) In 2011, Petitioner was arrested and cited twice, once for

driving after suspension, and once for operating an uninsured vehicle. (Van Der Vaart

Decl. ¶ 12, Ex. 3 at 10.)

       On June 6, 2017, Petitioner was convicted in Hennepin County District Court on

two counts of “Fraud – Employment of Runners” in violation of Minn. Stat. § 609.612,

subd. 2. (Van Der Vaart Decl. ¶ 13, Ex. 5.) Petitioner was sentenced to 364 days in jail

and ordered to pay restitution to the Minnesota Department of Commerce. (Id.) That

sentence was stayed for two years with concurrent supervised probation. (Id.) However,

rather than being released, Petitioner was moved from criminal custody into immigration

custody on June 6, 2017. 1

       B.     Removal Proceedings

       Petitioner’s removal proceedings began on September 1, 2011, when Petitioner

was served with a Notice to Appear in Removal Proceedings charging him as removable


1
      Petitioner’s history of contact with law enforcement also includes a number of
criminal petty offense traffic citations and violations. (Van Der Vaart Decl. ¶ 14, Ex. 6.)
                                             3
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 4 of 26




under 8 U.S.C. § 1227(a)(2)(B)(ii) for violating a federal controlled-substance statute

(citing Petitioner’s February 8, 2008, conviction). (Van Der Vaart Decl. ¶ 15, Ex. 1 at 1–

2.) Petitioner failed to appear for his removal hearing and was ordered removed to

Somalia in absentia. (Van Der Vaart Decl. ¶ 16, Ex. 7.) Immigration authorities did not

learn of Petitioner’s whereabouts again until June 29, 2016, when he filed a motion to

reopen his removal proceedings. (Van Der Vaart Decl. ¶ 17, Ex. 8.) On July 25, 2016, an

Immigration Judge (“IJ”) granted Petitioner’s motion. (Id.)

       On June 14, 2017, the Department of Homeland Security (“DHS”) filed additional

charges against Petitioner, charging him as removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii) as an alien convicted of an aggravated felony (offense involving

fraud or deceit where the loss to the victim exceeded $10,000). (Van Der Vaart Decl.

¶ 18, Ex. 9.) On June 28, 2017, Petitioner appeared before an IJ for a master calendar

hearing. (Van Der Vaart Decl. ¶ 19.) There, Petitioner admitted the federal controlled-

substance conviction as a ground for removal, but he contested the aggravated felony

charge. (Id.) The IJ agreed that the aggravated felony ground for removal did not apply,

and as such Petitioner’s removal proceedings continued only as to the controlled-

substance conviction. (Id., Ex. 10.)

       On September 21, 2017, another hearing was held at which it was determined that

significant information was missing from Petitioner’s applications for relief. (Van Der

Vaart Decl. ¶ 20, Ex. 11 at 4–5.) The hearing was thus postponed until November 2,

2017, to allow Petitioner and his counsel time to complete his applications. (Id.) On

October 31, 2017, Petitioner moved to continue that hearing again, and it was

                                             4
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 5 of 26




rescheduled to November 30, 2017. (Van Der Vaart Decl. ¶ 21, Ex. 12.) The hearing was

eventually held on November 30, 2017, and December 8, 2017, and the IJ granted

Petitioner’s applications for cancelation of removal, asylum, and withholding of removal.

(Van Der Vaart Decl. ¶ 22, Ex. 10 at 4–5.)

       On January 12, 2018, DHS filed a timely appeal with the Board of Immigration

Appeals (“BIA”). (Van Der Vaart Decl. ¶ 23, Ex. 13.) On May 31, 2018, the BIA

reversed the IJ’s cancelation of removal, remanded the matter to the IJ to reevaluate

Petitioner’s eligibility for asylum and withholding of removal, and also directed the IJ to

analyze Petitioner’s eligibility for protection under the Convention Against Torture

(“CAT”). (Van Der Vaart Decl. ¶ 24, Ex. 2.) On August 23, 2018, the IJ conducted a

remand hearing on Petitioner’s application for asylum, withholding of removal, and

eligibility for protection under CAT. (Van Der Vaart Decl. ¶ 25, Ex. 14.) On

September 28, 2018, the IJ issued a decision denying Petitioner’s applications for asylum

and protection under CAT, but granting his application for withholding of removal. (Id.)

On October 27, 2018, DHS again appealed the IJ’s decision to the BIA. (Van Der Vaart

Decl. ¶ 26, Ex. 15.) On May 6, 2019, the BIA remanded the matter back to the IJ to

evaluate Petitioner’s claim for protection on the basis of religion. (Van Der Vaart Decl.,

Ex. 16 at 5.)

       C.       First Habeas Petition and Bond Hearing

       On September 11, 2018, Petitioner filed his first Petition for Writ of Habeas

Corpus in District Court asking the Court to release him from immigration detention or to

order a bond hearing to determine if he is a danger to the public or a flight risk. See Omar

                                             5
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 6 of 26




M. v. Barr, No. 18-CV-2646 (JNE/ECW), 2019 WL 3570790, at *1 (D. Minn. May 6,

2019), report and recommendation adopted, No. 18-CV-2646 (JNE/ECW), 2019 WL

2755937 (D. Minn. July 2, 2019), appeal dismissed sub nom., Mohamed v. Barr, No. 19-

2881, 2019 WL 8112881 (8th Cir. Oct. 17, 2019). On July 2, 2019, the Court adopted the

Magistrate Judge’s recommendation that, based on the multi-factor test set forth in Muse

v. Sessions, No. 18-CV-0054, 2018 WL 4466052, at *3 (D. Minn. Sept. 18, 2018),

Petitioner’s continued detention without a bond hearing would deprive him of his right to

due process under the Fifth Amendment. Omar M. v. Barr, No. 18-CV-2646 (JNE/ECW),

2019 WL 2755937, at *1 (D. Minn. July 2, 2019), appeal dismissed sub nom., Mohamed

v. Barr, No. 19-2881, 2019 WL 8112881 (8th Cir. Oct. 17, 2019). The Court therefore

issued an order directing the IJ to conduct a bond hearing to determine whether Petitioner

is a flight risk or danger to the community. Id.

       On August 1, 2019, the IJ denied Petitioner’s bond request. (Van Der Vaart Decl.

¶ 28, Ex. 16 at 8.) The IJ determined that Petitioner bore the burden of proof. (Van Der

Vaart Decl., Ex. 16 at 5.) The IJ concluded that:

       [Petitioner] has not met his burden to establish that he does not pose a flight
       risk or a danger to persons or property. [Petitioner’s] criminal history is
       lengthy . . . [and his] pattern of conduct demonstrates a disregard for law
       and order, a propensity toward deceit, and a penchant for criminality. His
       criminal history is probative of his tendency to cause damage to both
       persons and property, whether it be through an assault or an insurance
       scheme . . . . Further, his statements to law enforcement regarding his
       whereabouts and his statements . . . regarding fleeing the country and
       insulating himself from criminal liability by utilizing his brother as a pawn
       indicate a significant likelihood of flight, such that no bond would mitigate
       that risk.



                                              6
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 7 of 26




(Van Der Vaart Decl., Ex. 16 at 7.) The IJ noted that Petitioner had at that time been

detained for over two years and that he had a large number of supporters present for his

hearing. Nonetheless, the IJ found that those factors were not enough to overcome

Petitioner’s lengthy criminal history and that Petitioner did not provide “any evidence to

demonstrate that he ha[d] addressed his proclivity for criminal conduct in any meaningful

way.” (Id.) Petitioner did not appeal the IJ’s bond decision. (Van Der Vaart Decl. ¶ 29.)

       On September 12, 2019, the IJ closed the record on the remanded proceedings, and

on October 15, 2019, the IJ issued a decision denying Petitioner all relief and ordering

him removed. (Van Der Vaart Decl. ¶¶ 29–30, Ex. 17.) On October 25, 2019, Petitioner

waived his right to appeal, but on November 14, 2019, he filed an appeal of the IJ’s

decision with the BIA. (Van Der Vaart Decl. ¶¶ 31–32.) As of June 2, 2020, that appeal

was fully briefed and the parties are now awaiting the BIA’s decision. (Van Der Vaart

Decl. ¶¶ 33–34.)

II.    Analysis

       On August 14, 2020, Petitioner filed the present Habeas Petition in federal court.

(Doc. No. 1.) On September 9, 2020, the Government filed its Response and the

supporting Declaration of James L. Van Der Vaart. (Doc. Nos. 6, 7.) Petitioner filed his

Reply brief on September 29, 2020. (Doc. No. 8.) As of the date of this Report and

Recommendation, Petitioner has been in custody for three and a half years (since June 6,

2017), and sixteen months have now passed since the IJ denied Petitioner’s prior bond

decision on August 1, 2019.



                                             7
          CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 8 of 26




         Petitioner argues that his prolonged and ongoing detention is unreasonable and

violates his right to due process. (See generally Habeas Pet.; Doc. No. 8, Reply.)

Petitioner also asserts a right to relief under the Eighth Amendment. (Habeas Pet. 38.)

Respondents argue that the Court lacks subject-matter jurisdiction over this matter, and

that Petitioner’s ongoing detention is constitutional under the relevant statutes and he was

afforded all the due process he was owed at his previous bond hearing. (See Doc. No. 6,

Resp.)

         On December 10, 2020, Petitioner filed a Motion for Expedited Consideration of

his Habeas Petition requesting that “a decision be rendered by this Court on the

underlying Petition for Habeas Corpus as soon as practicable but no later [sic] ten days

from the date of this filing,” because Petitioner has tested positive for COVID-19 and

there are other recently confirmed COVID-19 cases within the Kandiyohi County Jail

generally. 2 (Doc. No. 10, Mot. to Expedite Consideration 2–5.) In his Motion, Petitioner

makes clear that he is not seeking immediate release, but rather the more limited relief of

expedited consideration of his Petition. (Id. at 5–6.) According to Petitioner’s counsel,

counsel for Respondents informed Petitioner’s counsel that Respondents would review

the motion and state their position in a responsive pleading. (Id. at 2 n.1.) Counsel for

Petitioner also submitted a Declaration indicating that Petitioner tested positive for

COVID-19 on December 6, 2020, and is presently “experiencing significant COVID-19



2
      Petitioner also cites the length of his detention as an alternative reason why
consideration of his Habeas Petition should be expedited. (Mot. to Expedite
Consideration 6–7.)
                                              8
        CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 9 of 26




symptoms, including coughing, chest pain, trouble breathing, eye soreness and redness,

and loss of taste and small.” (Doc. No. 11-1, Ex. A at 2.) Counsel relates that Petitioner

alleges that “[t]he jail is not providing medical care to ICE detainees” and “[h]e is not

been given any medication or therapy for his condition.” (Id.)

       A.     Habeas Jurisdiction

       Under 28 U.S.C. § 2241(c), habeas jurisdiction “shall not extend to a prisoner

unless . . . [h]e is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3). A federal court has subject-matter jurisdiction

under § 2241(c)(3) if two requirements are satisfied: (1) the petitioner is “in custody,”

and (2) the custody is “in violation of the Constitution or laws or treaties of the United

States.” Id.; Maleng v. Cook, 490 U.S. 488, 490 (1989).

       The Government argues that Petitioner’s request for a new bond hearing

constitutes a de facto appeal of his previous bond hearing, and that therefore the Court

lacks subject-matter jurisdiction to decide this matter. (Resp. 8–13.) In support of this

proposition, the Government draws the Court’s attention to cases wherein courts found an

absence of subject-matter jurisdiction where a detainee sought to challenge to an IJ’s

bond determination in federal court. (Id. at 10–12); see, e.g., Sai Zhao Jiang v. Chertoff,

No. CIV 06-4486 DSD/RLE, 2008 WL 80582, at *11 (D. Minn. Jan. 8, 2008) (“[T]his

Court does not have jurisdiction to consider any challenge to the IJ’s findings, or as to the

validity of a Removal Order.”). But those cases are inapposite to the present matter

because here, Petitioner does not challenge the IJ’s findings or her ultimate decision as to

whether Petitioner should be released on bond. Instead, Petitioner challenges the

                                               9
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 10 of 26




constitutionality of his ongoing detention—which has now stretched out for an additional

sixteen months since his last bond determination—under § 1226(c). Accordingly, this

Court finds that it has subject-matter jurisdiction under § 2241 because Petitioner was

detained within this jurisdiction in the custody of DHS at the time he filed this Petition,

see Spencer v. Kemna, 523 U.S. 1, 7 (1998), and he asserts that his mandatory detention

without bail violates due process. See Demore v. Kim, 538 U.S. 510, 517 (2003)

(“Section 1226(e) contains no explicit provision barring habeas review, and we think that

its clear text does not bar respondent’s constitutional challenge to the legislation

authorizing his detention without bail.”).

       B.     Petitioner is in Custody Pursuant to 8 U.S.C. § 1226(c)

       Section 236 of the INA governs the civil detention of aliens before and during

removal proceedings. See 8 U.S.C. § 1226. In certain circumstances, such as when an

alien has committed a specified type or types of criminal offenses, Congress has

mandated that the alien be detained during removal proceedings. INA § 236(c); 8 U.S.C.

§ 1226(c). In Demore, the Court held that “Congress, justifiably concerned that

deportable criminal aliens who are not detained continue to engage in crime and fail to

appear for their removal hearings in large numbers, may require that persons . . . be

detained for the brief period necessary for their removal proceedings.” 538 U.S. at 513.

       Section 236 must be distinguished from Section 241, which governs the detention

of aliens who have already been ordered removed. 8 U.S.C. § 1231. In Zadvydas v.

Davis, the Supreme Court held that “an alien’s post-removal-period detention” may not

exceed “a period reasonably necessary to bring about that alien’s removal from the

                                             10
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 11 of 26




United States,” and that six months of detention following the start of the statutory

removal period is a “presumptively reasonable period of detention.” 533 U.S. 678, 689,

701 (2001).

       Here, because Petitioner’s appeal of the IJ’s order to the BIA is still pending,

Petitioner is not yet subject to a final order of removal. See 8 U.S.C. § 1231(a)(B).

Consequently, his ongoing detention is governed by 8 U.S.C. § 1226(c). Petitioner is also

subject to mandatory detention pursuant to INA § 236(c) because of his controlled-

substance conviction. See 8 U.S.C. §§ 1226(c)(1)(B), 1227(a)(2)(B)(i).

       C.     Due Process Challenge to § 1226(c) Detention

       In contrast to 8 U.S.C. § 1231, the Supreme Court has not established the contours

of an alien’s due process rights when detained without bail pursuant to 8 U.S.C.

§ 1226(c). In a concurrence in Demore, Justice Kennedy wrote: “were there to be an

unreasonable delay by the INS in pursuing and completing deportation proceedings, it

could become necessary then to inquire whether the detention is not to facilitate

deportation, or to protect against risk of flight or dangerousness, but to incarcerate for

other reasons.” Demore, 538 U.S. at 532–33 (Kennedy, J., concurring). In 2018, the

Supreme Court held that the statutory scheme does not impose an implicit time limit on

an alien’s detention under 8 U.S.C. § 1226(c) or require periodic bond detention hearings

for continued detention. See Jennings v. Rodriguez, 138 S. Ct. 830, 836 (2018). The

Court remanded for further proceedings, however, because the Ninth Circuit “had no

occasion to consider respondents’ constitutional arguments on their merits.” Id. at 852.



                                             11
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 12 of 26




       The Eighth Circuit has not opined on this issue, but other circuits have read the

Due Process Clause to impose some form of “reasonableness” limitation on the duration

of detention that can be justified under § 1226(c). See Sopo v. U.S. Attorney Gen., 825

F.3d 1199, 1214 (11th Cir. 2016); Reid v. Donelan, 819 F.3d 486, 494–96 (1st Cir. 2016)

(opinion withdrawn on reconsideration by Reid v. Donelan, Nos. 14-1270, 14-1803, 14-

1823, 2018 WL 4000993 (1st Cir. May 11, 2018)); Lora v. Shanahan, 804 F.3d 601, 614

(2d Cir. 2015) (certiorari granted, judgment vacated, and case remanded for further

consideration in light of Jennings v. Rodriguez, 138 S. Ct. 830 (2018)); Rodriguez v.

Robbins, 715 F.3d 1127, 1138 (9th Cir. 2013); Diop v. ICE Homeland Sec., 656 F.3d 221,

233 (3d Cir. 2011); Ly v. Hansen, 351 F.3d 263, 268 (6th Cir. 2003). The Second and

Ninth Circuits, for example, have “applied a bright-line rule to cases of mandatory

detention” and have held that “the government’s statutory mandatory detention authority

under Section 1226(c) . . . is limited to a six-month period, subject to a finding of flight

risk or dangerousness.” Lora, 804 F.3d at 614 (quoting Rodriguez, 715 F.3d at 1133). 3

Other circuits have held that “individualized review is necessary in order to determine

whether the detention has become unreasonable.” Reid, 819 F.3d at 495 (citing Diop, 656

F.3d at 233; Ly, 351 F.3d at 271). Reid set forth a number of factors to consider, id. at




3
        This approach, it would appear, has now been rejected by the Supreme Court, at
least as a matter of constitutional avoidance. Jennings, 138 S. Ct. at 846 (“Even if courts
were permitted to fashion 6-month time limits out of statutory silence, they certainly may
not transmute existing statutory language into its polar opposite. The constitutional-
avoidance canon does not countenance such textual alchemy.”).
                                              12
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 13 of 26




500, but the First Circuit later withdrew that opinion “[i]n light of the Supreme Court’s

decision in Jennings v. Rodriguez.” Reid, 2018 WL 4000993, at *1.

       Courts within this District have recognized the due process concerns raised by

indefinite pre-removal period detention. See A. D. v. Barr, No. CV 20-1218 (PAM/BRT),

2020 WL 5535852, at *6 (D. Minn. Sept. 3, 2020), report and recommendation adopted

sub nom., Abdiaziz A. D. v. Barr, No. CV 20-1218 (PAM/BRT), 2020 WL 5531568 (D.

Minn. Sept. 15, 2020); Deng Chol A. v. Barr, 455 F. Supp. 3d 896 (D. Minn. 2020);

Amreya R.S. v. Barr, No. 19-CV-3042 (NEB/LIB), 2020 WL 2770942, at *10 (D. Minn.

May 6, 2020), report and recommendation adopted, No. 19-CV-3042 (NEB/LIB), 2020

WL 2769278 (D. Minn. May 28, 2020); Tua Mene Lebie B. v. Barr, No. 19-CV-2177

(JNE/HB), 2019 WL 5747817, at *5 (D. Minn. Sept. 18, 2019), report and

recommendation adopted, No. 19-CV-2177 (JNE/HB), 2019 WL 5715703 (D. Minn.

Nov. 5, 2019), appeal dismissed sub nom., Bakor v. Barr, No. 20-1034, 2020 WL

3669617 (8th Cir. Mar. 20, 2020); Muse v. Sessions, Case No. 18-CV-54 (PJS/LIB), 2018

WL 4466052, at *3 (D. Minn. Sept. 18. 2018).

       The Government argues that Petitioner has no right to a successive bond hearing,

“especially where circumstances have not materially changed since the last one.” 4 (Resp.

18.) However, a recent decision in this District did not foreclose the possibility that a

successive bond hearing might be necessary “should too much time pass following an

earlier bond hearing.” Jorge S. v. Sec’y of Homeland Sec., No. 18-CV-1842 (SRN/HB),


4
      Petitioner does not argue that he is entitled to a bond hearing due to a material
change in his circumstances.
                                             13
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 14 of 26




2018 WL 6332717, at *9 (D. Minn. Nov. 15, 2018), report and recommendation adopted,

No. 18-CV-1842 (SRN/HB), 2018 WL 6332507 (D. Minn. Dec. 4, 2018). Moreover,

courts outside this District have found that due process may require a second bond

hearing based on a multi-factor analysis. See, e.g., Zagal-Alcaraz v. ICE Field Office,

No. 3:19-CV-01358-SB, 2020 WL 1862254, at *1 (D. Or. Mar. 25, 2020), report and

recommendation adopted sub nom., Zagal-Alcaraz v. ICE Field Office Dir., No. 3:19-

CV-01358-SB, 2020 WL 1855189 (D. Or. Apr. 13, 2020) (finding a successive bond

hearing necessary where petitioner had been detained pursuant to § 1226(c) for twenty-

seven months, and twenty-three months had passed since his first bond hearing). Here,

the length of time that Petitioner has now been in pre-removal custody—approximately

three and a half years—is extraordinarily long. It has also now been over sixteen months

since his last bond determination. Considering these unique facts, this Court will analyze

Petitioner’s claim to determine whether Petitioner’s continued detention without another

bond hearing is reasonable.

       D.     Reasonableness of Petitioner’s Continued Detention

       In Muse, the court rejected the Government’s argument that “the Due Process

Clause imposes no limitation on the length of § 1226(c) detention when the government

has not engaged in dilatory tactics.” 2018 WL 4466052, at *3. Instead, the court found

that “a due-process challenge to § 1226(c) detention must be resolved by closely

examining the facts of the particular case to determine whether the detention is

reasonable.” Id. The Muse court then set forth a multifactor test to determine whether a

petitioner’s detention under § 1226(c) violates due process. Id.

                                            14
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 15 of 26




       Respondents urge the Court to abandon that multi-factor test here, arguing that the

controlling question is whether Petitioner’s detention under 8 U.S.C. § 1226(c) continues

to “serve its purported immigration purpose.” (Resp. 27 (citing Demore, 538 U.S. at

527).) Respondents contend that the length of Petitioner’s detention is not an exceptional

case that merits an extraordinary constitutional remedy. (Id. at 29.) Respondents argue

that the Supreme Court’s holding in Jennings, where it rejected the Ninth Circuit’s

determination that § 1226(c) requires a bond hearing after six months’ detention, “also

implicitly abrogated case law that had developed in several other circuits (but not the

Eighth Circuit), where courts relied on the canon of constitutional avoidance to impose

implied limitations on the length of detention under § 1226(c).” (Resp. 22–23.)

       This Court finds that Respondents’ arguments “read too much into those cases.”

See Abdirizak Mohamed A. v. Brott, No. 18-CV-3063 (ECT/HB), 2020 WL 1062913, at

*3 (D. Minn. Mar. 5, 2020). Jennings stands for the narrow proposition that it is incorrect

to understand § 1226(c) itself as including a requirement for periodic bond hearings. 138

S. Ct. at 842, 846–47. But Jennings did not hold “either that a § 1226(c) detention cannot

ever be long enough to raise due process concerns or that the length of a detention is

irrelevant to a due process challenge.” Abdirizak, 2020 WL 1062913, at *3. “Demore

says that mandatory detention under § 1226(c) is facially constitutional, but that holding

cannot be separated from Demore’s repeated, obvious references to the ‘brief’ and ‘very

limited’ duration of most § 1226(c) detentions.” Id. (citing Demore, 538 U.S. at 513, 529

n.12); see also Deng Chol A. v. Barr, 455 F. Supp. 3d 896, 901 (D. Minn. 2020)

(observing that “Justice Kennedy noted in his concurrence in Demore that situations may

                                            15
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 16 of 26




arise in which a detained person could be ‘entitled to an individualized determination as

to his risk of flight and dangerousness’”) (citing Demore, 538 U.S. at 532 (Kennedy, J.,

concurring)). And while it is true that Demore does not define what a “brief” or “very

limited” duration is, nor what facts might prompt a determination that a § 1226(c)

detention exceeds these limits in a way that violates a Petitioner’s due process, asserting

that “it is ‘inconsistent’ with Demore to consider a § 1226(c) detention’s length as part of

a due-process challenge goes too far.” Abdirizak, 2020 WL 1062913, at *3.

       This Court will continue the practice of courts in this District and apply the Muse

multi-factor test when evaluating a due-process challenge to a § 1226(c) detention.

Accord Abdirizak, 2020 WL 1062913, at *3; Deng, 455 F. Supp. 3d at 902. The Muse

factors are (1) the total length of detention to date; (2) the likely duration of future

detention; (3) the conditions of detention; (4) the delays of the removal proceedings

caused by the detainee; (5) delays of the removal proceedings caused by the government;

and (6) the likelihood that the removal proceedings will result in a final order of removal.

Muse, 2018 WL 4466052, at *3. 5 This Court addresses each factor below. 6


5
       The Muse court stated that the Reid factors “represent a reasonable framework for
balancing the due process interests at stake” even though they were “originally adopted in
the context of reading an implicit reasonableness limitation into § 1226(c),” and “even
though the First Circuit withdrew the Reid decision after the Supreme Court decided
Jennings.” Muse, 2018 WL 4466052, at *3 n.3 (quoting Portillo v. Hott, No. 1:18l-470,
2018 WL 3237898, at *7–9 (E.D. Va. July 3, 2018)).
6
      Some courts have applied both a Muse-style multifactor test, as well as the
framework set forth in Mathews v. Eldridge, 424 U.S. 319 (1976), when a successive
bond hearing is sought. See, e.g., Zagal-Alcaraz v. ICE Field Office, No. 3:19-CV-01358-
SB, 2020 WL 1862254, at *4 (D. Or. Mar. 25, 2020), report and recommendation
adopted sub nom., Zagal-Alcaraz v. ICE Field Office Dir., No. 3:19-CV-01358-SB, 2020
                                              16
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 17 of 26




              1.     Total length of detention to date. Petitioner was detained on

June 6, 2017 – 1,290 days ago. (Van Der Vaart Decl. ¶ 13.) Petitioner has now been

detained for over three and a half years, and it has been sixteen months since his first

bond determination. This factor strongly favors granting Petitioner a second bond

hearing. See Muse, 2018 WL 4466052, at *4 (explaining that detentions of eight and ten

months have been found unreasonable under the Due Process Clause) (citing Sajous v.

Decker, 18-CV-2447 (AJN), 2018 WL 2357266, at *1, *7 (S.D.N.Y. May 23, 2018)

(eight months), Jarpa v. Mumford, 211 F. Supp. 3d 706, 710, 717 n.6 (D. Md. 2016) (ten

months), Gordon v. Shanahan, No. 15-261, 2015 WL 1176706, at *3–4 (S.D.N.Y.

Mar. 13, 2015) (eight months)).

              2.     The likely duration of future detention. “In estimating when

detention will end, courts take into account the anticipated duration of all removal

proceedings, including administrative and judicial appeals.” Muse, 2018 WL 4466052, at

*5. Here, Petitioner’s appeal of the IJ’s order is still pending before the BIA and has been

fully briefed and awaiting a decision since June 2, 2020. (Van Der Vaart Decl. ¶ 34.) But


WL 1855189 (D. Or. Apr. 13, 2020). If applicable, the Mathews test requires the
balancing of three factors: (1) the private interest affected; (2) the risk of an erroneous
deprivation of such interest and the probable value of additional procedural safeguards;
and (3) the government’s interest. Id. at *6–8. This Court observes that were those factors
to be applied to the instant matter, they would weigh in favor of providing Petitioner with
a successive bond hearing. The private interest at stake—Petitioner’s liberty—is
fundamental, freedom from imprisonment lays at the core of the liberty protected by the
Due Process Clause. Here, the risk of erroneous deprivation of that liberty is high because
Petitioner has now gone sixteen months without a bond hearing. And finally, the
Government’s interest at stake here is not the continued detention of Petitioner, but the
Government’s ability to continue to detain him without a bond hearing. On balance, that
interest is less weighty than the liberty interest of Petitioner.
                                             17
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 18 of 26




regardless of the outcome of that appeal, either party may still appeal the BIA’s eventual

decision to the Eighth Circuit. Accordingly, it is reasonable to conclude that Petitioner’s

detention could last for many more months – this factor favors a second bond hearing.

              3.     Conditions of detention. “Aliens held under § 1226(c) are subject

to civil detention rather than criminal incarceration. The more that the conditions under

which the alien is being held resemble penal confinement, the stronger his argument that

he is entitled to a bond hearing.” Muse, 2018 WL 4466052, at *5 (internal citations

omitted). Petitioner is currently detained at the Kandiyohi County Jail. Although the

record on this issue is not developed, it is reasonable to presume that Petitioner is being

held alongside inmates who are serving criminal sentences. See id. This factor also favors

a second bond hearing.

              4.     Delays caused by the detainee. There is no evidence in the record

that Petitioner has, since his detention on June 6, 2017, engaged in dilatory tactics during

his removal proceedings beyond vigorously contesting his removal, as is his right. Muse,

2018 WL 4466052, at *4 (citation omitted). This factor also favors a second bond

hearing.

              5.     Delays caused by the Government. Similarly, there is no evidence

in the record that the Government has engaged in any dilatory tactics. This factor favors

the Government.

              6.     Likelihood that proceedings will result in final order of removal.

While Petitioner has been ordered removed by the IJ, it is unclear what the ultimate

decision of the BIA on Petitioner’s appeal will be, whether the BIA’s decision will be

                                             18
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 19 of 26




appealed, and if so, what the arguments the parties might make before the Eighth

Circuit—if any—might be. And even if the IJ’s decision were affirmed, it is also unclear

whether the Government will be able to effect Petitioner’s removal to Somalia, especially

in light of the uncertainty caused by travel restrictions resulting from the COVID-19

pandemic and potentially Petitioner’s own positive COVID-19 test result. Accordingly,

this Court “does not have a sufficient basis to determine” whether Petitioner is likely to

be removed. 2018 WL 4466052, at *6. Because the record is undeveloped, this Court

assumes this factor is neutral and does not favor either party. See id.

              7.     Conclusion: Petitioner’s Detention Violates Due Process.

Four of the six Muse factors favor the Petitioner, including those that are most important:

the length of detention and expected duration of future detention. Only one factor favors

the Government. Applying these factors, this Court concludes that Petitioner’s continued

detention without a second bond hearing violates due process. Accordingly, this Court

recommends that his Habeas Petition be granted in part and denied in part, and that an

immigration judge be ordered to conduct a bond hearing within thirty days of an order

granting habeas relief. See Muse, 2018 WL 4466052, at *6–7.

       E.     Burden of Proof at the Bond Hearing

       Petitioner asserts that at the bond hearing, the Government should shoulder the

burden of proving by clear and convincing evidence that Petitioner’s continued detention

is necessary to protect the community or to prevent him from fleeing. (Habeas Pet. 4, 7–

8, 30–36; Reply 16–24.) The Government argues that, in the event the court orders a

bond hearing, it is proper for Petitioner to carry the burden of proof. (Resp. 13–16.)

                                             19
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 20 of 26




       Section 1226(c) is silent on which party bears the burden of proof, and neither the

Supreme Court nor the Eighth Circuit have addressed the issue. In recent years, however,

appropriateness of placing the burden of proof on a detainee has been called into

question. For example, the Ninth Circuit has concluded that the federal constitution

requires that “an alien is entitled to release on bond unless the ‘government establishes

that he is a flight risk or will be a danger to the community.’” Casas-Castrillon v. Dep’t

of Homeland Sec., 535 F.3d 942, 951 (9th Cir. 2008) (quoting Tijani v. Willis, 430 F.3d

1241, 1242 (9th Cir. 2005)). Several district courts have held similarly. See, e.g.,

Haughton v. Crawford, 221 F. Supp. 3d 712, 713–17 (E.D. Va. 2016); Pensamiento v.

McDonald, 315 F. Supp. 3d 684, 690–93 (D. Mass. 2018); Linares Martinez v. Decker,

No. 18-CV-6527 (JMF), 2018 WL 5023946, at *3 (S.D.N.Y. Oct. 17, 2018). Courts in

this District, however, have so far consistently indicated that who bears the burden of

proof at a bond hearing is a question for the immigration judge in the first instance. See

Abshir H.A. v. Barr, No. 19-cv-1033, 2019 WL 3719414, at *3 (D. Minn. Aug. 7, 2019);

Bolus A. D. v. Sec’y of Homeland Sec., 376 F. Supp. 3d 959, 963 (D. Minn. 2019); Muse,

2018 WL 4466052, at *6.

       Two Magistrate Judges in this District have recommended that the court order that

the Government bear the burden of proof at a bond hearing. See D. v. Sec’y of Homeland

Sec., No. 0:18-CV-1557-WMW-KMM, 2019 WL 1905848, at *6 (D. Minn. Feb. 11,

2019), report and recommendation adopted as modified sub nom., Bolus A. D. v. Sec’y of

Homeland Sec., 376 F. Supp. 3d 959 (D. Minn. 2019) (“[T]he Court agrees with cases

concluding that the government must show by clear and convincing evidence that an

                                             20
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 21 of 26




alien is a danger to the community or a flight risk”); Melie I. v. Sec’y of Homeland Sec.,

No. 18-CV-1657 (ECT/HB), 2019 WL 3292070, at *7 (D. Minn. Jan. 7, 2019), report

and recommendation adopted in part, rejected in part sub nom., Melie I. v. McAleenan,

No. 18-CV-1657 (ECT/HB), 2019 WL 2367161 (D. Minn. June 5, 2019) (D. Minn.

Jan. 7, 2019) (“The Court concludes that the Due Process Clause requires the imposition

of a clear and convincing evidentiary burden on the government at bond hearings held

pursuant to § 1226(a).”). However, in neither of those cases was the Magistrate Judge’s

recommendation on that specific issue adopted by the District Court.

       Here, the Government argues that based on regulations and well-established BIA

precedent, the burden of proof at a bond hearing properly lays with Petitioner. (Resp. 13–

14.) “Those regulations, however, do not apply to § 1226(c) detainees.” Deng Chol A.,

455 F. Supp. 3d at 904; see 8 C.F.R. § 236.1(c)(8) (exempting § 1226(c) detainees from

availing themselves of the bond provisions set forth therein). Moreover, the BIA

precedent cited by the Government is inapposite as it relies on those very same

regulations that are not applicable to § 1226(c) detainees. See Matter of Guerra, 24 I. &

N. Dec. 37, 38 (BIA 2006); Matter of Adeniji, 22 I. & N. Dec. 1102, 1116 (BIA 1999).

The Government also argues that the Eighth Circuit considered the bond hearing process

constitutionally permissible in Ali v. Brott, 770 Fed. App’x 298, 301 (8th Cir. 2019). That

case is not relevant to the question of who should be assigned the burden of proof,

however. In Ali, the Eighth Circuit found a petitioner’s detention under § 1226(a)

reasonable because a bond hearing was available. 770 Fed. App’x at 301–02. But that



                                            21
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 22 of 26




court did not speak to the narrower question of whether placing the burden of proof at the

bond hearing on the detainee was constitutional. See id.

       Ultimately, while it finds the Magistrate Judges’ reasoning in Bolus D. and Melie

I. persuasive, this Court is not convinced that an IJ should be prospectively ordered to

apply a specific standard or burden of proof. 7 See Deng Chol A., 455 F. Supp. 3d at 904–

05 (citing Bolus A. D. v. Sec’y of Homeland Sec., 376 F. Supp. 3d 959, 963 (D. Minn.

2019)). This Court observes, however, that Petitioner’s detention under § 1226(c) is civil

in nature and “[i]n other civil settings, both the Supreme Court and Congress have

determined that it is proper for the government to carry the burden of proving by clear

and convincing evidence that detention is necessary.” Id. at 905 (citing Addington v.

Texas, 441 U.S. 418, 433 (1979)). The Deng Chol A. court determined that because the

same regulations and BIA precedent cited by the Government here do not apply to

§ 1226(c) detainees, it was appropriate to direct the IJ to consider the proper standard of

proof, and which party properly bears the burden thereof, at a bond hearing rather than

“defaulting to placing the burden of proof on petitioner.” Id. That court further opined

that “it would appear to make little sense to afford petitioner less due process than is

afforded other civil, and even some criminal, detainees.” Id. (citation omitted). This

Court agrees, and therefore recommends that the IJ in this matter also be directed to

consider what the proper standard of proof is, and who bears it, should the District Court

adopt this Report and Recommendation.


7
       Petitioner could have challenged the applicable standard or burden of proof in an
appeal of the IJ’s decision regarding his first bond hearing; he did not do so.
                                             22
         CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 23 of 26




         F.     Petitioner’s Eighth Amendment Claim Lacks Merit

         Petitioner also claims that his ongoing detention violates his rights under the

Eighth Amendment. (Habeas Pet. 38.) The Government disagrees, arguing that bond is

not required in all cases. (Response 33–34.) To the extent Petitioner is making an

argument that his detention without bail violates the Excessive Bail Clause, that claim

fails.

         The Eighth Amendment of the United States Constitution prohibits excessive bail.

See U.S. Const. amend. XIII. In Carlson v. Landon, the Supreme Court found that the

Excessive Bail Clause was derived from the English Bill of Rights Act. 342 U.S. 542 at

545 (1952). “In England that clause has never been thought to accord a right to bail in all

cases, but merely to provide that bail shall not be excessive in those cases where it is

proper to grant bail.” Id. The Supreme Court went on to note that the “Eighth

Amendment has not prevented Congress from defining the classes of cases in which bail

shall be allowed in this country,” id. at 545, and later clarified that “the only arguable

substantive limitation of the Bail Clause is that the Government’s proposed conditions of

release or detention not be excessive.” United States v. Salerno, 481 U.S. 739, 754 (1987)

(internal quotations omitted).

         This Court finds that to the extent Petitioner claims that denying him bail violates

the Eighth Amendment, that claim is meritless. “[T]he very language of the [Eighth]

Amendment fails to say all arrests must be bailable.” Carlson, 342 U.S. at 546. The Court

therefore recommends denying Petitioner’s request based on his Eighth Amendment

argument.

                                               23
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 24 of 26




       G.     Attorney’s Fees and Costs

       Under the Equal Access to Justice Act, the Court shall, under certain

circumstances, award fees and other expenses to the prevailing party. 28 U.S.C.

§ 2412(d)(1)(A). The party requesting fees and expenses must submit an application to

the court within thirty days of final judgment. Id. § 2412(d)(1)(B). This Court

recommends that if Petitioner prevails following the objection period, he be permitted to

bring a separate motion for costs and fees, to which the Government may respond.

III.   Petitioner’s Motion to Expedite Consideration

       As discussed above, on December 10, 2020, Petitioner filed a Motion to Expedite

Consideration of his Habeas Petition. (Doc. No. 10, Mot. to Expedite Consideration.) The

Government indicated that it will respond to that Motion, but has not yet done so. (See

Mot. to Expedite Consideration 2 n.1.) The Court finds that shortening the standard 14-

day objection period is merited in this case. 8 Therefore, the Court, in its inherent power to

manage pending litigation, shortens to five (5) days the time in which any party is

permitted to object to the present Report and Recommendation, and five (5) days the time

in which any party is permitted to respond to any objection to the present Report and

Recommendation. In light of this Court’s issuance of this Report and Recommendation

and the shortened objection period, the Motion to Expedite Consideration is granted in

part and denied in part.


8
        Local Rule 72.2(b)(1) provides that “[a] party may file and serve specific written
objections to a magistrate judge’s proposed findings and recommendations within 14
days after being served with a copy of the recommended disposition, unless the court sets
a different deadline.” LR 72.2(b)(1).
                                             24
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 25 of 26




                                         ORDER

       IT IS HEREBY ORDERED that Petitioner’s Motion to Expedite Consideration

(Doc. No. 10) is GRANTED IN PART and DENIED IN PART.



                                RECOMMENDATION

       For the reasons stated above, and based on the files, records, and proceedings

herein, IT IS HEREBY RECOMMENDED that:

       1.     Petitioner’s Petition for a writ of habeas corpus (Doc. No. 1) be

GRANTED IN PART and DENIED IN PART;

       2.     An immigration judge be ordered to provide Petitioner with a bond hearing

within thirty days;

       3.     The immigration judge be ordered to consider arguments at the bond

hearing regarding the proper standard of proof and which party bears the burden of

proving whether Petitioner presents a danger to the community or flight risk;

       4.     The immigration judge be ordered to make an individualized determination

as to whether Petitioner’s continued detention is necessary to protect against danger to

the community or to prevent petitioner from fleeing; and

       5.     Petitioner be permitted to bring a separate motion relating to costs and fees

to which the Government may respond.



Date: December 16, 2020                    s/ Becky R. Thorson_________________
                                           BECKY R. THORSON
                                           United States Magistrate Judge

                                            25
       CASE 0:20-cv-01784-NEB-BRT Doc. 13 Filed 12/16/20 Page 26 of 26




                                       NOTICE


Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals. Under Local Rule 72.2(b)(1), a party may file and serve specific written
objections to this Report within five days. A party may respond to those objections
within five days after service thereof. LR 72.2(b)(2). All objections and responses must
comply with the word or line limits set forth in LR 72.2(c).




                                           26
